DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 16, 2021 has been entered. 

Claims 1-81 were cancelled. Claims 82, 94, 96, 108, 110, 114, 118, and 119 were amended. Therefore, claims 82-92, 94-106, and 108-119 remain pending in the application for examination.


Claim Rejections - 35 USC §103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 


Claims 82-83, 88, 96-97, 102, and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. in U.S. Publication No. 2015/0098397, hereinafter referred to as Damnjanovic, which claims priority to U.S. Provisional Patent Application No. 61/887,318, filed on Oct. 04, 2013, hereinafter referred to as Prov’18, in view of Pirskanen in U.S. Publication No. 2014/0036879 A1, hereinafter referred to as Pirskanen. 



	Regarding claim 82, Damnjanovic discloses a method performed by a base station of a wireless network, for supporting radio communication between wireless devices and the base station, wherein the base station employs carrier aggregation with multiple carriers serving a primary cell {PCell} and at least one secondary cell {SCell}, wherein the base station serves the PCell on licensed frequency spectrum and serves the at least one SCell on licensed frequency (communications taken place between UE, e.g., wireless device, and base station in carrier aggregation mode using one or more multiple carrier frequencies [para.54 in Damnjanovic or para.53 in Prov’18] or using primary component carrier {PCC} or secondary component carrier {SCC}, e.g., PCell and SCell, wherein primary component carrier (PCC) is on licensed radio frequency spectrum band and secondary component carrier (SCC) is on unlicensed radio frequency spectrum band  [para.61 in Damnjanovic or para.60 in Prov’18]), the method comprising:
	applying a Listen-Before-Talk (LBT) mechanism to detect whether the unlicensed frequency spectrum of the at least one SCell is idle and available for radio communication (performing listen before talk (LBT) procedure or clear channel assessment {CCA} to determine if a particular carrier frequency in unlicensed radio frequency spectrum band is occupied or idle prior to initiating transmissions [para.55 in Damnjanovic or para.54 in Prov’18]); 
	if the LBT mechanism indicates that the unlicensed frequency spectrum is idle (if downlink CCA procedures indicate {unlicensed} radio frequency spectrum band is available for transmission, para.77 in Damnjanovic or para.76 in Prov’18):
             determining to transmit downlink signals on a carrier serving the at least one SCell (transmitting downlink signals over {unlicensed} radio frequency spectrum band, para.77 and 118 in Damnjanovic or para.76 and 117 in Prov’18).
Damnjanovic discloses communications are transmitted in number of subframes in TDD communications including downlink/ uplink data (para.64 in Damnjanovic or para.63 in Prov’18).
	Damnjanovic does not disclose signaling an SCell status, to the wireless devices, comprising an activity value indicating a time duration during which the at least one SCell will be in an active state, which is known in the art and commonly applied in communications field for data transmission, as implied in Pirskanen’s disclosure as below.
	Pirskanen, from the same field of endeavor, teaches signaling an SCell status, to the wireless devices, comprising an activity value indicating a time duration during which the at least one SCell will be in an active state (sending command indicating that a secondary cell to be activated or providing scheduling information via a message that is transmitted to mobile terminal upon activation of secondary cell, e.g., SCell status, wherein scheduling information includes a valid uplink grant such as subframe x+12, e.g., time duration, [para.35 and para.22] and based upon scheduling information, mobile terminal then communicates with secondary cell, e.g., secondary cell now is in activate state, [para.36]).

Therefore, it would be appreciated by one of ordinary skill in the art at the time before the claimed invention was filed to signal to the wireless device the SCell status comprising an activity value indicating a time duration during which the at least one SCell will be in active state, wherein SCell and PCell carriers are 


	Regarding claim 83, Damnjanovic in view of Pirskanen disclose wherein signaling the SCell status, indicating that the at least one SCell will be in an inactive state, to the wireless devices (sending to UE secondary carrier control message or Activation/Deactivation MAC Control Element (CE) including information on SCell cells to be deactivated, e.g., to be in inactive state, among configured SCells, para.37 in Damnjanovic), and the LBT mechanism indicates that the unlicensed frequency spectrum is not idle (and when performing CCA to determine if a particular carrier frequency in unlicensed radio frequency spectrum band is occupied, see para.55, lines 17-20 in Damnjanovic).
	Also, Pirskanen teaches transmission parameters of uplink channels are taken into account when performing transmissions with a mobile terminal and a base station  (para.2).
	Therefore, it would be obvious to one of ordinary skill in the art to indicate at least one SCell will be in inactive state when performing LBT – which results in the detection of the unlicensed frequency spectrum being not idle --  for the fit of not causing transmission that may trigger interference with other ongoing transmissions on occupied frequency spectrum.


	Regarding claim 88, Damnjanovic in view of Pirskanen disclose wherein the base station signals the SCell status on a carrier serving the PCell (sending command via primary cell indicating that a secondary cell is to be activated, see para.35, lines 1-5 in Pirskanen).


	Regarding claim 96, claim 96 is rejected for substantially same reason, as applied to claim 82, except that claim 96 is in a device claim format, wherein Damnjanovic [in claim 96] discloses a base station (element 1205  in Fig.12) performing claimed functionalities.


	Regarding claim 97, claim 97 is rejected for substantially same reason, as applied to claim 83 above, except that claim 97 is in a device claim format, and wherein Damnjanovic [in claim 97] discloses a base station (element 1205  in Fig. 12) performing claimed functionalities.


	Regarding claim 102, claim 102 is rejected for substantially same reason, as applied to claim 88 above, except that claim 102 is in a device claim Damnjanovic [in claim 102] discloses a base station (element 1205  in Fig.12) performing claimed functionalities.

	
	Regarding claim 118, claim 118 is rejected for substantially same reason, as applied to claim 82 above, except that claim 118 is in a computer-readable storage medium format, wherein Damnjanovic[in claim 118] discloses  a computer readable medium storing instructions and data for performing activities of components in the base station (para.149).


Claims 89-90 and 103-104 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Pirskanen, as applied to claims 82 and 96 above, respectively, and further in view of Jang et al. in U.S. Publication No. 2012/0176926, hereinafter referred to as Jang. 


	Regarding claim 89, Damnjanovic in view of Pirskanen do not disclose signaled SCell status further comprises a bit indicating whether the SCell will be in the active state or in an inactive state; which is known in the art and commonly applied in communications field for data transmission, as implied in Jang’s disclosure as below.
Jang, from the same field of endeavor, teaches signaled SCell status further comprises a bit indicating whether the SCell will be in the active state or in an inactive state (secondary carrier control message or Activation/Deactivation MAC Control Element (CE), e.g., SCell status, includes bit set to 1 for activation or to 0 for deactivation of SCell/ secondary carrier, para. 37).  
	Therefore, it would be desirable to one of ordinary skill in the art to use a SCell Status message including a bit indicating information on a SCell to be activated/ deactivated; thus efficiently facilitating each SCell state identification so as for executing operations to be performed -- while saving network resources. 


	Regarding claim 90, Damnjanovic in view of Pirskanen do not disclose signaled SCell status further comprises multiple bits indicating whether respective multiple SCells will be in the active state or in the inactive state; which is known in the art and commonly applied in communications field for data transmission, as implied in Jang’s disclosure as below.
	Jang, from the same field of endeavor, teaches signaled SCell status further comprises multiple bits indicating whether respective multiple SCells will be in the active state or in the inactive state (secondary carrier control message or Activation/Deactivation MAC Control Element (CE) includes 7 C fields, each C field is set to 1 for activation or to 0 for deactivation, para. 37). 



	Regarding claims 103-104, claims 103-104 are rejected for substantially same reason, as applied to claims 89-90 above, respectively, except that claims 103-104 are in a device claim format.


	
Claims 84-87, 91-92, 94-95, 98-101, 105-106, and 108-109 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Pirskanen, as applied to claims 82 and 96 above, respectively, and further in view of Ng et al.in U.S. Publication No. 2015/0189574 A1, hereinafter referred to as Ng, which claims priority to U.S. Provisional Patent Application No. 61/921,016 filed on Dec.26, 2013, hereinafter referred to as Prov’16.


	Regarding claim 84, Damnjanovic in view of Pirskanen disclose Physical Downlink Control Channel (PDCCH) carrying control information (see para. 118, lines 1-5 in Damnjanovic).
	However, Damnjanovic in view of Pirskanen do not disclose the SCell status is carried by a Physical Downlink Control Channel (PDCCH), scrambled by a Radio Network Temporary Identifier (RNTI) that indicates the SCell status, which is known in the art and commonly applied in communications field for data transmission, as implied in Ng’s disclosure as below.
	Ng, from the same field of endeavor, teaches SCell status is carried by a Physical Downlink Control Channel (PDCCH), scrambled by a Radio Network Temporary Identifier (RNTI) that indicates the SCell status (broadcast control element, e.g., SCell status, can be scheduled by PDCCH that is scrambled by O-RNTI, para.241. lines 1-8 in Ng or para.155 in Prov'16); which would be appreciated for one of ordinary skill in the art before the effective filing date of the claimed invention to use PDCCH scrambled with RNTI; thus enabling the UE to be informed of ON/OFF status of cells or subframes. 


	Regarding claim 85, Damnjanovic in view of Pirskanen and Ng disclose wherein the base station provides the RNTI to at least one of the wireless devices (network, e.g., base station, configures RNTI to UE, see para.266 in Ng or para.155 in Prov’16).


	Regarding claim 86, Damnjanovic in view of Pirskanen do not disclose the SCell status is carried by a Physical Hybrid ARQ Indicator Channel (PHICH), which is known in the art and commonly applied in communications field for data transmission, as implied in Ng’s disclosure as below.
	Ng, from the same field of endeavor, teaches the SCell status is carried by a Physical Hybrid ARQ Indicator Channel (PHICH) (receiving PHICH conveying adaptation of ON/OFF configuration, e.g., SCell status, para.54); which would be appreciated for one of ordinary skill in the art before the effective filing date of the claimed invention to use PHICH for sending SCell status; thus enabling the UE to be informed of ON/OFF status of cells or subframes. 


	Regarding claim 87, Damnjanovic in view of Pirskanen do not disclose wherein the SCell status is carried by a physical channel in a control region of a subframe, which is known in the art and commonly applied in communications field for data transmission, as implied in Ng’s disclosure as below
	Ng, from the same field of endeavor, teaches SCell status is carried by a physical channel in a control region of a subframe (control element, e.g., SCell status scheduled by PDCCH [para.241, lines 1-8] where PDCCH is in control region of subframe [para.158, lines 6-7]); which would be appreciated for one of ordinary skill in the art before the effective filing date of the claimed invention to 


	Regarding claim 91, Damnjanovic in view of Pirskanen do not disclose wherein the signaled SCell status indicates that the at least one SCell will be in the active state for a predetermined time duration, which is known in the art and commonly applied in communications field for data transmission, as taught in Ng ’s disclosure as below.
	Ng, from the same field of endeavor, teaches signaled SCell status indicates that the at least one SCell will be in the active state for a predetermined time duration (signaling indicating duration of ON period of each cell or carrier, para.272, lines 1-6); which would be appreciated for one of ordinary skill in the art before the effective filing date of the claimed invention to indicate SCell will be in active state for a predetermined time duration, so as for UE to monitor SCell only when SCell is active; thus avoiding waste of resource in unnecessary processing. 


	Regarding claim 92, Damnjanovic in view of Pirskanen do not disclose wherein the signaled SCell status indicates that the at least one SCell will be in the active state according to an indicated Time Division-Duplex (TDD) uplink/downlink configuration during a certain time period, wherein the time Ng’s disclosure as below.
	Ng, from the same field of endeavor, teaches the at least one SCell will be in the active state according to an indicated Time Division-Duplex (TDD) uplink/downlink configuration during a certain time period (signaling according to TDD UL/DL configuration in some TTI, e.g., time period, para.163), wherein the time period is predefined (in 10 TTIs, para.163) (or TTI are signaled, para.341, lines 1-7); which would be appreciated for one of ordinary skill in the art before the effective filing date of the claimed invention to indicate SCell will be in active state according to an indicated Time Division-Duplex (TDD) uplink/downlink configuration during a certain time period, so as for UE to monitor SCell only when SCell is active; thus avoiding waste of resource in unnecessary processing. 


	Regarding claim 94, Damnjanovic in view of Pirskanen disclose each activity value indicating a time duration in which each respective SCell will be in the active state (scheduling information includes a valid uplink grant such as subframe x+12, e.g., time duration, [see para.35 and para.22 in Pirskanen] and based upon scheduling information, mobile terminal then communicates with secondary cell, e.g., secondary cell now is in activate state, [see para.36 in Pirskanen]).
Damnjanovic in view of Pirskanen do not disclose the scheduling information also comprises multiple activity values valid for respective multiple SCells, each activity value indicating a time duration in which each respective SCell will be in the active state, which is known in the art and commonly applied in communications field for data transmission, as taught in Ng ’s disclosure as below.
	Ng, from the same field of endeavor, teaches comprises multiple activity values valid for respective multiple SCells, each activity value indicating a number of subframes in which each respective SCell will be in the active state (ON/OFF configuration is indicated by a bitmap, e.g., activity value, of length equal to number of ON/OFF eligible DL subframes [para.345, lines 7-10] or configuring set of subframes that are ON, [para.374] or signaling consist of 10-bit bitmap that indicates 3rd, 4th, 5th, 8th secondary carriers are ON, para.268, lines 1-8).
	Therefore, it would be appreciated for one of ordinary skill in the art before the effective filing date of the claimed invention to signal to the wireless device the SCell status comprising multiple activity values indicating a time duration and/ or number of subframes being valid for respective multiple SCells to be on the active state; so as for UE to start the transmission at valid initial subframe and/ or subsequent subframes being defined in time duration  -- to active SCells; thus enhancing data throughput while minimizing delay in  communications processing. 


	Regarding claim 95, Damnjanovic in view of Pirskanen do not disclose wherein the base station signals the SCell status to one or more neighboring base stations, which is known in the art and commonly applied in communications field for data transmission, as taught in Ng’s disclosure as below.
	Ng, from the same field of endeavor, teaches the base station signals the SCell status to one or more neighboring base stations (SeNB on/off status communicated to MeNB, e.g., neighboring base station, via backhaul, para.317, lines 10-12).
	Therefore, it would be appreciated for one of ordinary skill in the art before the effective filing date of the claimed invention to signal SCell status to one or more neighboring base stations; thus reducing cell misdetection and enhancing data transfer.


	Regarding claims 98-101, claims 98-101 are rejected for substantially same reason as applied to claims 84-87 above, respectively, except that claims 98-101 are in a device claim format.


	Regarding claims 105-106, claims 105-106 are rejected for substantially same reason as applied to claims 91-92 above, respectively, except that claims 105-106 are in a device claim format.


	Regarding claims 108-109, claims 108-109 are rejected for substantially same reason as applied to claims 94-95 above, respectively, except that claims 108-109 are in a device claim format.

	

Claims 110, 114, and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic, in view of Pirskanen, and further in view of Sadek et al. in U.S. Publication No. 2015/0065152 A1, hereinafter referred to as Sadek, which claims priority to Provisional Application No. 61/873,649, filed on Sep. 4, 2013, hereinafter referred to as Prov’49.


	Regarding claim 110, Damnjanovic discloses a method performed by a wireless device operable for radio communication with a base station of a wireless network, the wireless device being capable of using carrier aggregation with multiple carriers serving a primary cell (PCell) and at least a secondary cell (communications taken place between UE, e.g., wireless device, and base station in carrier aggregation mode using one or more multiple carrier frequencies [para.54 in Damnjanovic or para.53 in Prov’18] or using primary component carrier {PCC} or secondary component carrier {SCC}, e.g., PCell and SCell, wherein primary component carrier (PCC) is on licensed radio frequency spectrum band and secondary component carrier (SCC) is on unlicensed radio frequency spectrum band  [para.61 in Damnjanovic or para.60 in Prov’18]), the method comprising:
	determining that the unlicensed frequency spectrum is idle and available (indicating {unlicensed} radio frequency spectrum band is available for transmission, para.77 in Damnjanovic or para.76 in Prov’18).
	Damnjannovic also discloses UE is configured for communications in an unlicensed radio frequency spectrum band and may have various configurations (para.109, lines 1-6) and selecting resources for measurements (para.90, lines 13-17).
	Damnjanovic does not disclose receiving an SCell status from the base station, the SCell status comprising an activity value indicating a time duration during which the at least one SCell will be in an active state, which is known in the art and commonly applied in communications field for data transmission, as implied in Pirskanen’s disclosure as below.
	Pirskanen, from the same field of endeavor, teaches receiving an SCell status from the base station, the SCell status comprising an activity value (receiving command indicating that a secondary cell to be activated or providing scheduling information via a message that is transmitted to mobile terminal upon activation of secondary cell, e.g., SCell status, wherein scheduling information includes a valid uplink grant such as subframe x+12, e.g., time duration, [para.35 and para.22] and based upon scheduling information, mobile terminal then communicates with secondary cell, e.g., secondary cell now is in activate state, [para.36]); which would be desirable to determine when the unlicensed spectrum is idle and available for radio communication, then send the SCell status to UE, so as for UE to activate SCell or transmit packets using currently available spectrum without delay being occurred due to communications errors.
	Damnjanovic in view of Pirskanen do not disclose performing signal measurements on SCell only during a time when at least one SCell will be in the active state, according to the activity value of the SCell status, which is known in the art and commonly applied in communications field for data transmission, as implied in Sadek’s disclosure as below.
	Sadek, from the same field of endeavor, teaches performing signal measurements on active SCell (reporting metric relating to SCell loading, interference from other devices, e.g., when SCell in active state, para.65-66).





	Therefore, it would be appreciated by one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of performing measurements on active SCell – of Sadek – into the method for activating SCell by receiving a SCell status signal, which comprises an activity value indicating  a time duration which the at least one SCell will be in an active or inactive state, in accordance with the activity value of the SCell status and  based on the determination that the unlicensed frequency spectrum is  idle and available – of Damnjanovic and Pirskanen; thus enhancing data transmission by using available active SCells, of which information is determined from the provision of SCell measurement reports.

	
	Regarding claim 114, claim 114 is rejected for substantially same reason, as applied to claims110 above, except that claim 114 is in a device claim format, wherein Damnjanovic [in claim 114] discloses a wireless device (UE, element 1315  in Fig.13) performing claimed functionalities.


	Regarding claim 119, claim 119 is rejected for substantially same reason, as applied to claim 110 above, except that claim 119 is in a computer-readable storage medium format, wherein Damnjanovic [in claim 119] discloses  (para.149).


Claims 111, 113, 115, and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Pirskanen and Sadek, as applied to claims 110 and 114 above, respectively, and further in view of Vujcik. 



	Regarding claim 111, Damnjanovic in view of Pirskanen and Sadek do not disclose wherein the wireless device notifies the base station that it is capable of being served by the SCell on unlicensed frequency spectrum; which is known in the art and commonly applied in communications field for data transmission, as implied in Vujcic’s disclosure as below.
Vujcic, from the same field of endeavor, teaches he wireless device notifies the base station that it is capable of being served by the SCell on unlicensed frequency spectrum (UE informs BS when it has or is ready to activate/deactivate an SCell, para.159); which would be appreciated by one of ordinary skill in the art to notify the base station that it is capable of being served by the SCell on unlicensed frequency spectrum; thus activation/ deactivation of SCell can be performed accordingly and simultaneously on both wireless device and base station. 


	Regarding claim 113, Damnjanovic in view of Pirskanen and Sadek do not disclose wherein the wireless device turns off reception on the at least one SCell when the SCell status indicates that the at least one SCell is inactive; which is known in the art and commonly applied in communications field for data transmission, as implied in Vujcic’s disclosure as below.
Vujcic, from the same field of endeavor, teaches the wireless device turns off reception on the at least one SCell when the SCell status indicates that the at least one SCell is inactive (when receiving deactivation command, UE then deactivates an SCell, para.154); which would be obvious to turn off reception on the at least one SCell when the SCell status indicates that the at least one SCell is inactive; thus saving processing power for communications in the network.


	Regarding claims 115 and 117, claims 115 and 117 are rejected for substantially same reason as applied to claims 111 and 113 above, except that claims 115 and 117 are in a device claim format.


	

Claim 112 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Pirskanen and Sadek, as applied to claims 110 and 114 above, respectively, and further in view of Ng.


	Regarding claim 112, Damnjanovic in view of Pirskanen and Sadek disclose wherein the wireless device acquires from the base station a frame/subframe (receiving command indicating that a secondary cell to be activated or providing scheduling information via a message that is transmitted to mobile terminal upon activation of secondary cell, e.g., SCell status, wherein scheduling information includes a valid uplink grant such as subframe x+12, e.g., time duration, see para.35 and para.22 in Pirskanen).
However, Damnjanovic in view of Pirskanen and Sadek do not disclose SCell is monitored in group/common signaling and a group/common Radio Network Temporary Identifier (RNTI) to be used for detecting the group/common signaling, which is known in the art and commonly applied in communications field for data transmission, as taught in Ng ’s disclosure as below.
	Ng, from the same field of endeavor, teaches SCell is monitored in group/common signaling (providing common configuration information for group of SCell candidates, para.313, lines 1-15) and a group/common Radio Network Temporary Identifier (RNTI) to be used for detecting the group/common signaling (and broadcast control element addressed to common RNTI [para.241]; which would be appreciated for one of ordinary skill in the art before the effective filing date of the claimed invention to acquire from the base station a frame/subframe on which the SCell status can be monitored in group/common signaling and a group/common Radio Network Temporary Identifier (RNTI) to be used for detecting the group/common signaling; thus obtaining necessary information in order to reduce overhead and connection latency.


	Regarding claim 116, claim 116 is rejected for substantially same reason as applied to claim 112 above, except that claim 116 is in a device claim format.
	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiremath and Sun are all cited to show that employing carrier aggregation with multiple carriers serving a primary cell (PCell) and at least one secondary cell (SCell) in supporting radio communication, by signaling an SCell status to the wireless device indicating whether SCell will be in active state or in inactive state, so as for the wireless device can adapt its behaviour depending on the signalled SCell status, would improve the connection quality management and enhance data network performance by flexibly scaling data rates of wireline links based on its links signaling condition, similar to the invention.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
         /C.Q.T./

/WALTER J DIVITO/Primary Examiner, Art Unit 2419